Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the amendments to the Application No. 17/167,739 filed on 5/16/22. Claims 1 - 20 has been examined.
Response to Arguments
3.	Applicant's arguments filed 5/16/22 have been fully considered but they are not persuasive. 
4.	Applicant argues/states, “Claims 1-4, 9, and 15 were rejected under 35 USC § 102(a)(1) as being anticipated by Gharavi et al. (U.S. Publication No. 2019/0356381). The Applicant respectfully traverses these rejections: 
Claim 1 has been amended to state: 
"wherein the first plurality of modular electronic components includes a modular donor antenna component and at least one of a modular donor signal conditioning component, a modular donor signal interface component, and a modular donor controller; and "wherein the second plurality of modular electronic components includes a modular coverage antenna component and at least one of a modular coverage signal conditioning component, a modular coverage signal interface component, and a modular coverage controller." 
Accordingly, claim 1 calls for a repeater having a repeater donor unit having at least one of a modular donor signal conditioning component, a modular donor signal interface component, and a modular donor controller and a repeater access point having at least one of a modular coverage signal conditioning component, a modular coverage signal interface component, and a modular coverage controller. 
In rejecting claim 1, the Office Action stated that the components of Gharavi included antennas and ignored the other components of the repeater donor unit and the repeater access point. See Office Action, pages 3-4. Accordingly, claim 1 has been amended to call for the respective antenna components in addition to at least one of the respective signal conditioning component, signal interface component, and controller. 
The Applicant respectfully asserts that, Gharavi fails to teach or suggest the amended features of claim 1. In particular, Gharavi fails to teach or suggest that the 
repeater donor unit and the repeater access point repeater has both an access point and donor unit, that each have at least one of the modular coverage signal conditioning component, a modular coverage signal interface component, and a modular coverage controller in addition to the modular antenna component. 
In particular, Gharavi teaches a primary sector and one or more secondary sectors. 
In paragraph [0028], Gharavi states "the active repeater device 102 may have a modular architecture that includes a primary sector and one or more secondary sectors. However Gharavi fails to teach or suggest that the components of the different sectors are modular as called for in claim 1. Thus, Gharavi fails to teach or suggest all the features of claim 1.
Response:
5.	In response to above-mentioned arguments, applicant’s interpretation of the applied reference has been considered. However, the applied reference teaches limitations of argued matter. Examiner makes a determination that the amended and argued limitation(s) are taught by the prior art(s) of record.
Specifically, applicant argues the amended claim includes, in part “at least one of: a modular donor signal conditioning component, a modular donor signal interface component, and a modular donor controller” with at least a modular donor antenna component for both first and second plurality of modular electronic components and is not specifically taught and/or disclosed by prior art of record Gharavi.
Examiner, first as per the argument(s) in terms of modular component is not being taught by Gharavi is not clear. As admitted by applicant, see remarks, page 10, paragraph 2 states “the active repeater device 102 may have a modular architecture that includes a primary sector and one or more secondary sectors. However Gharavi fails to teach or suggest that the components of the different sectors are modular as called for in claim 1. Thus, Gharavi fails to teach or suggest all the features of claim 1” So, it is not clear how the claimed modular architecture and argued modular different sectors are different. Applicant does not include any specific detailed definition in the claim and/or offer any specific details explaining in the argument(s) explaining how the claimed and interpreted modular component(s) are different. So, the claimed limitation(s) are taught by Gharavi and Rejection for specifically the modular component is still maintained.   
Furthermore, as per amended portion, the claim requires at least one of:” a modular donor signal conditioning component, a modular donor signal interface component, and a modular donor controller” examiner, interpreted the conditioning component as the LNA which is one of the components of first circuitry 504 as shown in details in Fig. 3, The first circuitry 504 may comprise the first set of LNAs 306, the first set of receiver front end phase shifters 308, the first set of power combiners 310, the first power combiner 312, the first mixer 318, the first PLL 314, and the first controller 322 of FIG. 3, paragraph 69, signal interface component is interpreted as a cable, 520 of Fig. 5 (even though not required by the claim since only one of those components are claimed), and the controller is interpreted as the controller 322 of Fig. 3, paragraph 69 (even though not required by the claim since only one of those components are claimed). So, for the reasons mentioned above, the amended claim limitations are still taught by the prior art(s) of record Gharavi. 
     
6.	Applicant further argues, Claims 2-4 depend from claim 1. Therefore, claims 2-4 are also novel over Gharavi. The Applicant, however, does not concede any assertions made in the Office Action with respect to these dependent claims and reserves the right to provide additional arguments directed to the dependent claims if a further response is required.
7.	Examiner maintained the rejection of independent claim 1 and there is no additional arguments other than presented for independent claim 1, the rejection of dependent claims 2 – 4 has been maintained. 

8.	As per Independent claim 9, Applicant argues “Independent claim 9 has been amended in a similar manner to claim 1. Therefore, claim 9 is also novel over Gharavi. The Applicant, however, does not concede any assertions made in the Office Action with respect to these dependent claims and reserves the right to provide additional arguments directed to the dependent claims if a further response is required.	

9.	As per independent claim 9, The same response is applicable as claim 1 since the claim Is amended in similar manner as claim 1 and has substantially same limitations as claim 1. 

10.	As claim 15, Applicant amended to include at least in part “… at least one over-the-air communication with the mobile computing device” examiner interpreted the active repeater device as the mobile communication device as it can receive at least one of the over-the-air millimeter wave and performs the other functions as claimed. Thus, the rejection for claim 15 is also maintained. 

11.	Please see the detailed action below. 

Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14.	Claim(s) 1 – 4, 9, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gharavi et al. (US 2019/0356381, Gharavi hereafter).

Regarding claim 1, Gharavi teaches An over-the-air millimeter wave (millimeter wave communication system, paragraph 5) repeater (Active repeater device, 102 of Fig. 1) for a communications network, the repeater comprising: 
a repeater donor unit (primary sector, 204 of Fig 2B-C, depending on the design) that includes a first plurality of modular electronic components (please refer to Fig. 2B-C, and corresponding figures 3 – 6, which describes in details the configuration of components shown in Fig. 2B-C, specifically Fig. 5, first antenna array, first circuitry, please refer to corresponding description); and 
a repeater access point (secondary sector, 208, 212, Fig. 2B-C) coupled to the repeater donor unit, wherein the repeater access point includes a second plurality of modular electronic components (secondary antenna array, third circuitry, Fig. 5, please refer to corresponding description); 
wherein the repeater donor unit (primary sector, 204 of Fig 2B-C) communicates downlink millimeter wave spectrum wireless signals received from a base station to the repeater access point and radiates uplink millimeter wave spectrum wireless signals received from the repeater access point to the base station (As shown in Fig. 1, and Fig. 7, the BS 104 communicates with Active Repeater device 102, shown as X1, or as shown in Fig. 7, communication between BS 104 to Active Repeater Device 102, shown as X2, please refer to corresponding description); 
wherein the repeater access point (secondary sector, 208, 212 of Fig. 2B-C) radiates the downlink millimeter wave spectrum wireless signals received from the repeater donor unit into a coverage area, receives the uplink millimeter wave spectrum wireless signals received from the coverage area, and communicates the uplink millimeter wave spectrum wireless signals to the repeater donor unit (As shown in Fig. 1, and Fig. 7, Active Repeater device 102 communicates with UE, shown as X2, or as shown in Fig. 7, UE communicates with First Active Repeater device 102, shown as X3, please refer to corresponding description); 
wherein the first plurality of modular electronic components includes at least one of a modular donor antenna component, a modular donor signal conditioning component, a modular donor signal interface component, and a modular donor controller (as shown in Fig. 3, components includes antenna, please refer to corresponding description); and 
wherein the second plurality of modular electronic components includes a modular coverage antenna component (as shown in Fig. 3, Fig 6, antenna, please refer to corresponding description), and at least one of: a modular coverage signal conditioning component, a modular coverage signal interface component, and a modular coverage controller (as mentioned above in the response to argument, interpreted the conditioning component as the LNA which is one of the components of first circuitry 504 as shown in details in Fig. 3, The first circuitry 504 may comprise the first set of LNAs 306, the first set of receiver front end phase shifters 308, the first set of power combiners 310, the first power combiner 312, the first mixer 318, the first PLL 314, and the first controller 322 of FIG. 3, paragraph 69, signal interface component is interpreted as a cable, 520 of Fig. 5 (even though not required by the claim since only one of those components are claimed), and the controller is interpreted as the controller 322 of Fig. 3, paragraph 69 (even though not required by the claim since only one of those components are claimed)).

Regarding claim 2, The repeater of claim 1, wherein the modular donor antenna component and the modular coverage antenna component each comprise an array of multiple spatially separated antennas (spatial antenna, Fig. 3, paragraph 43).

Regarding claim 3, The repeater of claim 2, wherein a directionality of the modular donor antenna is controlled by the modular donor controller, or by the modular coverage controller, by adjusting a phase and a relative amplitude of a signal transmitted from each of the multiple spatially separated antennas of the modular donor antenna (phase shifters, paragraph 29, adjust amplitude gains, paragraph 66).

Regarding claim 4, The repeater of claim 2, wherein a directionality of the modular coverage antenna is controlled by the modular coverage controller, or by the modular donor controller, by adjusting a phase and a relative amplitude of a signal transmitted from each of the multiple spatially separated antennas of the modular coverage antenna (phase shifters, paragraph 29, adjust amplitude gains, paragraph 66).

Regarding claim 9, A repeater network substantially have same limitations as claim 1, thus the same rejection is applicable. 

Regarding claim 15, A mobile computer device, the mobile computer device comprising: 
a processor coupled to a memory, wherein the memory stored information about at least one radiation pattern for at least one over-the-air millimeter wave repeater in communication with the mobile computer device (active repeater device, 102 of Fig. 1, millimeter wave communication system, paragraph 5), wherein the at least one over-the-air millimeter wave repeater comprises a repeater donor unit coupled to at least one repeater access point, wherein the repeater donor unit (primary sector, 204 of Fig 2B-C, depending on the design) communicates downlink millimeter wave spectrum wireless signals received from a base station to the repeater access point (secondary sector, 208, 212, Fig. 2B-C) and radiates uplink millimeter wave spectrum wireless signals received from the repeater access point to the base station, and wherein the repeater access point radiates the downlink millimeter wave spectrum wireless signals received from the repeater donor unit into a coverage area (As shown in Fig. 1, and Fig. 7, the BS 104 communicates with Active Repeater device 102, shown as X1, or as shown in Fig. 7, communication between BS 104 to Active Repeater Device 102, shown as X2, please refer to corresponding description), receives the uplink millimeter wave spectrum wireless signals from the coverage area, and communicates the uplink millimeter wave spectrum wireless signals to the repeater donor unit ((As shown in Fig. 1, and Fig. 7, Active Repeater device 102 communicates with UE, shown as X2, or as shown in Fig. 7, UE communicates with First Active Repeater device 102, shown as X3, please refer to corresponding description); and 
a radio frequency transceiver configured to receive the downlink millimeter wave spectrum wireless signals received from the base station (as shown in Fig. 1 and 7 the Active repeater device and transmit and receive data from BS and UE); 
wherein the processor executes an application that decodes the downlink millimeter wave spectrum wireless signals and based on the radiation pattern for the at least one over-the-air millimeter wave repeater, determines a base station downlink signal quality that would be observed by the at least one over-the-air millimeter wave repeater (The data stream may also be referred to as the data portion of the received first beam of input RF signals. The baseband signal processor 206 may decode only the header portion of the received signal to extract control information. Conventional active repeaters/relays/boosters are either simple RF amplification with no configurability. Beamforming, TDD-switching capabilities or they are full decode/recode relay nodes with a modem in the signal path and hence with a higher latency, paragraph 42, 60, 81, 86).

Allowable Subject Matter
15.	Claims 5 – 8, 10 – 14, 16 - 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Conclusion
16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632